Case 2:13-cv-24772 Document 38-1 Filed 05/13/19 Page 1 of 7 PageID #: 281




    EXHIBIT A
   Case
     Case
        2:13-cv-24772
           2:13-cv-24772Document
                          Document
                                 38-1
                                   1 Filed
                                      Filed 10/08/13
                                            05/13/19 Page
                                                     Page 12 of
                                                             of 47 PageID
                                                                   PageID #:
                                                                          #: 1282



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

                            In Re: Boston Scientific Corp.
                  Pelvic Repair System Products Liability Litigation
                                   MDL No. 2326
                                Civil Action No. 2:13-24772
______________________________________________________________________________
                           SHORT FORM COMPLAINT

       Come now the Plaintiff(s) named below, and for Complaint against the Defendants

named below, incorporate The Master Complaint in MDL No. 2326 by reference. Plaintiff(s)

further show the court as follows:

       1. Female Plaintiff

           Katrina L. Bagwell

       2. Plaintiff Husband (if applicable):

           Luke Bagwell

       3. Other Plaintiff and capacity (i.e., administrator, executor, guardian, conservator)

           ___________________________

       4. State of Residence

           Colorado

       5. District Court and Division in which venue would be proper absent direct filing

           USDC, Colorado District Court, Denver

       6. Defendants (Check Defendants against whom Complaint is made):

           (X) A.     Boston Scientific Corporation

           () B.      American Medical Systems, Inc. (“AMS”)

           () C.      Johnson & Johnson

           () D.      Ethicon, Inc.



                                                1
Case
  Case
     2:13-cv-24772
        2:13-cv-24772Document
                       Document
                              38-1
                                1 Filed
                                   Filed 10/08/13
                                         05/13/19 Page
                                                  Page 23 of
                                                          of 47 PageID
                                                                PageID #:
                                                                       #: 2283



      () E.         Ethicon, LLC

      () F.         C. R. Bard, Inc. (“Bard”)

      () G.         Sofradim Production SAS (“Sofradim”)

      () H.         Tissue Science Laboratories Limited (“TSL”)

      () I.         Mentor Worldwide LLC

      () J.         Coloplast Corp.

   7. Basis of Jurisdiction

       (X)          Diversity of Citizenship

       ()           Other:

      A. Paragraphs in Master Complaint upon which venue and jurisdiction lie:

              ¶¶4-6_______________________

      B. Other allegations of jurisdiction and venue

      _____________________________________________________________________

   8. Defendants’ products implanted in Plaintiff (Check products implanted in Plaintiff)

      ()            The Uphold Vaginal Support System;

      ()            The Pinnacle Pelvic Floor Repair Kit;

      ()            The Advantage Transvaginal Mid-Urethral Sling System;

      ()            The Advantage Fit System;

      ()            The Lynx Suprapubic Mid-Urethral Sling System;

      ()            The Obtryx Transobturator Mid-Urethral Sling System;

      ()            The Prefyx PPS System;

      (X)           The Solyx SIS System; and/or

      ()            Other



                                                2
Case
  Case
     2:13-cv-24772
        2:13-cv-24772Document
                       Document
                              38-1
                                1 Filed
                                   Filed 10/08/13
                                         05/13/19 Page
                                                  Page 34 of
                                                          of 47 PageID
                                                                PageID #:
                                                                       #: 3284



   9.        Defendants’ Products about which Plaintiff is making a claim. (Check applicable
             products)

        ()           The Uphold Vaginal Support System;

        ()           The Pinnacle Pelvic Floor Repair Kit;

        ()           The Advantage Transvaginal Mid-Urethral Sling System;

        ()           The Advantage Fit System;

        ()           The Lynx Suprapubic Mid-Urethral Sling System;

        ()           The Obtryx Transobturator Mid-Urethral Sling System;

        ()           The Prefyx PPS System;

        (X)          The Solyx SIS System; and/or

        () Other

   10. Date of Implantation as to Each Product

        November 18, 2009

   11. Hospital(s) where Plaintiff was implanted (including City and State)

        Exempla Lutheran Health System (Wheatridge, Colorado)

   12. Implanting Surgeon(s)

        Dr. Cheryl Cowles, M.D.

   13. Counts in the Master Complaint brought by Plaintiff(s)

        (X) Count I - Negligence

        (X) Count II – Strict Liability – Design Defect

        (X) Count III – Strict Liability – Manufacturing Defect

        (X) Count IV – Strict Liability – Failure to Warn

        (X) Count V – Breach of Express Warranty

        (X) Count VI – Breach of Implied Warranty

                                              3
   Case
     Case
        2:13-cv-24772
           2:13-cv-24772Document
                          Document
                                 38-1
                                   1 Filed
                                      Filed 10/08/13
                                            05/13/19 Page
                                                     Page 45 of
                                                             of 47 PageID
                                                                   PageID #:
                                                                          #: 4285



          (X) Count VII – (By the Husband) – Loss of Consortium

          (X) Count VIII – Discovery Rule, Tolling and Fraudulent Concealment

          (X) Count IX – Punitive Damages

          ( ) Other Count                    If Plaintiff asserts additional claims, please state

              the factual and legal basis for these claims below:




          ( ) Other Count                    If Plaintiff asserts additional claims, please state

              the factual and legal basis for these claims below:




Dated this 31st day of May, 2013.

                                                    /s Douglass A. Kreis
                                                    Attorney for Plaintiff Katrina L. Bagwell
                                                    and Luke Bagwell
                                                    Douglass A. Kreis, Esq.
                                                    Florida Bar Number: 0129704
                                                    Bryan F. Aylstock, Esq.
                                                    Florida Bar Number: 78263
                                                    D. Renee Baggett, Esq.
                                                    Florida Bar Number: 0038186
                                                    AYLSTOCK, WITKIN, KREIS &
                                                    OVERHOLTZ, PLLC
                                                    17 E. Main Street, Suite 200
                                                    Pensacola, Florida 32502
                                                    Phone: (850) 202-1010
                                                    Fax: (850) 916-7449
                                                    Email: dkreis@awkolaw.com
                                                           baylstock@awkolaw.com
                                                           rbaggett@awkolaw.com




                                               4
                       Case
                        Case2:13-cv-24772
                              2:13-cv-24772Document
                                            Document38-1
                                                      1-1 Filed
                                                          Filed05/13/19
                                                                10/08/13 Page
                                                                         Page61of
                                                                                of71PageID
                                                                                    PageID#:
                                                                                           #:286
                                                                                              5
JS 44 (Rev. )                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                         DEFENDANTS
KATRINA L. BAGWELL AND LUKE BAGWELL                                                                     BOSTON SCIENTIFIC CORPORATION


     (b) County of Residence of First Listed Plaintiff Park (CO)                                          County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.


     (c) Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
Aylstock, Witkin, Kreis & Overholtz, PLLC
17 E. Main Street, Ste. 200, Pensacola, FL 32502
Phone: (850) 202-1010.
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
u 1     U.S. Government               u 3 Federal Question                                                                    PTF        DEF                                           PTF      DEF
          Plaintiff                         (U.S. Government Not a Party)                       Citizen of This State         u 1        u 1       Incorporated or Principal Place      u 4 u 4
                                                                                                                                                   of Business In This State

u 2     U.S. Government               u 4 Diversity                                             Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u    5   u 5
          Defendant                         (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                Citizen or Subject of a           u 3     u    3   Foreign Nation                       u    6   u 6
                                                                                                  Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)
           CONTRACT                                          TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY         u 625 Drug Related Seizure          u 422 Appeal 28 USC 158            u   375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -         of Property 21 USC 881        u 423 Withdrawal                   u   400 State Reapportionment
u   130 Miller Act                   u   315 Airplane Product               Product Liability   u 690 Other                               28 USC 157                   u   410 Antitrust
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                               u   430 Banks and Banking
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                            PROPERTY RIGHTS                  u   450 Commerce
        & Enforcement of Judgment             Slander                       Personal Injury                                         u 820 Copyrights                   u   460 Deportation
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                       u 830 Patent                       u   470 Racketeer Influenced and
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                       u 840 Trademark                            Corrupt Organizations
        Student Loans                u   340 Marine                         Injury Product                                                                             u   480 Consumer Credit
        (Excl. Veterans)             u   345 Marine Product                 Liability                        LABOR                      SOCIAL SECURITY                u   490 Cable/Sat TV
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY        u   710 Fair Labor Standards        u   861 HIA (1395ff)               u   850 Securities/Commodities/
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                 Act                         u   862 Black Lung (923)                   Exchange
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending    u   720 Labor/Mgmt. Relations       u   863 DIWC/DIWW (405(g))         u   890 Other Statutory Actions
u   190 Other Contract                       Product Liability        u 380 Other Personal      u   740 Railway Labor Act           u   864 SSID Title XVI             u   891 Agricultural Acts
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage     u   751 Family and Medical          u   865 RSI (405(g))               u   893 Environmental Matters
u   196 Franchise                            Injury                   u 385 Property Damage             Leave Act                                                      u   895 Freedom of Information
                                     u   362 Personal Injury -              Product Liability   u   790 Other Labor Litigation                                                 Act
                                             Med. Malpractice                                   u   791 Empl. Ret. Inc.                                                u   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS               PRISONER PETITIONS                Security Act                  FEDERAL TAX SUITS                u   899 Administrative Procedure
u   210 Land Condemnation            u   440 Other Civil Rights       u 510 Motions to Vacate                                       u 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
u   220 Foreclosure                  u   441 Voting                         Sentence                                                       or Defendant)                       Agency Decision
u   230 Rent Lease & Ejectment       u   442 Employment                 Habeas Corpus:                                              u 871 IRS—Third Party              u   950 Constitutionality of
u   240 Torts to Land                u   443 Housing/                 u 530 General                                                        26 USC 7609                         State Statutes
u   245 Tort Product Liability               Accommodations           u 535 Death Penalty              IMMIGRATION
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 540 Mandamus & Other    u 462 Naturalization Application
                                             Employment               u 550 Civil Rights        u 463 Habeas Corpus -
                                     u   446 Amer. w/Disabilities -   u 555 Prison Condition          Alien Detainee
                                             Other                    u 560 Civil Detainee -          (Prisoner Petition)
                                     u   448 Education                      Conditions of       u 465 Other Immigration
                                                                            Confinement               Actions

V. ORIGIN                 (Place an “X” in One Box Only)
                                                                                                                  Transferred from
u 1 Original           u 2 Removed from          u 3 Remanded from             u 4 Reinstated or u 5 another district                    u 6 Multidistrict
    Proceeding             State Court                    Appellate Court              Reopened                   (specify)                       Litigation
                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 USC Section 1332
VI. CAUSE OF ACTION Brief description of cause:
                                            Personal Injury - Product Liability
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION        DEMAND $                                                                        CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                     JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Joseph R. Goodwin                                                                      DOCKET NUMBER MDL 2326

DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD

10/08/2013                                                             /s Douglass A. Kreis
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                  APPLYING IFP                                    JUDGE                           MAG. JUDGE
         Case
          Case2:13-cv-24772
                2:13-cv-24772Document
                              Document38-1
                                        1-2 Filed
                                            Filed05/13/19
                                                  10/08/13 Page
                                                           Page71of
                                                                  of71PageID
                                                                      PageID#:
                                                                             #:287
                                                                                6



                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

                             In Re: Boston Scientific Corp.
                    Pelvic Repair System Products Liability Litigation
                                     MDL No. 2326
                                                     2:13-24772
                                   Civil Action No. ____________


                   NOTICE OF SERVICE UNDER DELAYED FILING AGREEMENT
     
             &RPHQRZWKH3ODLQWLII V QDPHGEHORZDQGVKRZWKH&RXUWDVGLUHFWHGE\3UHWULDO2UGHU
      $PHQGHG2UGHU5HJDUGLQJ'HOD\HG)LOLQJDQG $SSOLFDWLRQWRWKH6WDW XWHRI/LPLWDWLRQV 
     WKDWWKH6KRUW)RUP&RPSODLQWZDVVHUYHGRQRUIRUZDUGHGWRWKHIROORZLQJ'HIHQGDQW V 
     
                             KATRINA L. BAGWELL AND LUKE BAGWELL
     )LUVW1DPHG3ODLQWLIIBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               
    'HIHQGDQWV(Select Defendan(s) upon whom the Short Form Complaint was served or forwarded)
    
           DEFENDANT NAME                    DATE                  DEFENDANT NAME                      DATE
 ✔ $%RVWRQ6FLHQWLILF                                                                       
                                            5/31/2013         )&5%DUG,QF ³%DUG´ 
      &RUSRUDWLRQ
     %$PHULFDQ0HGLFDO6\VWHPV                        *6RIUDGLP3URGXFWLRQ6$6    
      ,QF ³$06´                                          ³6RIUDGLP´ 
                                                           +7LVVXH6FLHQFH/DERUDWRULHV     
      &-RKQVRQ -RKQVRQ
                                                              /LPLWHG ³76/´ 
     '(WKLFRQ,QF                                    ,0HQWRU:RUOGZLGH//&            
     ((WKLFRQ//&                                    -&RORSODVW&RUS                 
                                             




                                               Douglass A. Kreis
    $GGUHVVDQGEDU
                                                                $WWRUQH\VIRU3ODLQWLII
     LQIRUPDWLRQ                            Aylstock, Witkin, Kreis & Overholtz, PLLC
                                                                            
                                              17 E. Main Street, Suite 200
                                                                            
                                              Pensacola, FL 32502
                                                                            
                                              Florida Bar Number: 0129704
     
